TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00233-CV



       Steven B. Aubrey, Individually, and as Beneficiary of, on behalf of, and for the
                      benefit of the Aubrey Family Trust, Appellant

                                                 v.

       United Heritage Credit Union; Wilford P. Schroeder, Jr.; Betsy S. Aubrey,
    Individually and as Trustee and Income Beneficiary of the Aubrey Family Trust;
Richard B. Aubrey, Jr., Individually, and as Remainder Beneficiary of the Aubrey Family
   Trust; and Thomas A. Aubrey, Remainder Beneficiary of the Aubrey Family Trust,
                                        Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 353RD JUDICIAL DISTRICT
        NO. D-1-GN-15-003836, HONORABLE KARIN CRUMP, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               In this appeal, appellant Steven B. Aubrey filed a notice of appeal on April 4, 2016,

from the judgment “signed on January 8, 2016.” On June 17, 2016, this Court dismissed this appeal

for want of prosecution because appellant failed to respond to this Court’s request to make

arrangements for the clerk’s record and to submit a status report.

               In a related appeal, assigned number 03-16-00232-CV in this Court, appellant filed

a notice of appeal on April 4, 2016, from the judgment “signed on January 20, 2016” from the same

trial court case number. The clerk’s record in number 03-16-00232-CV reflects that the trial court

signed an order on appellant’s motion to disqualify appellee Betsy S. Aubrey’s legal counsel on that
date. In response to a motion to dismiss in number 03-16-00232-CV, appellant filed a letter with

this Court. Citing his docketing statements in the two cases, appellant argues that this appeal was

from the judgment signed on January 20, 2016, and the appeal in number 03-16-00232-CV

should have been from the judgment signed on January 8, 2016.                  The clerk’s record in

number 03-16-00232-CV reflects that the trial court signed an order on January 8, 2016, that denied

appellant’s motion to reconsider the trial court’s order granting the plea to the jurisdiction of

appellees United Heritage Credit Union and Wilford P. Schroeder, Jr. Appellant also has filed a

brief in number 03-16-00232-CV addressing the judgment signed on January 8, 2016.

                In the interest of justice, we withdraw our opinion and judgment dated June 17, 2016,

and confirm that the order that is the subject of this appeal is the order signed on January 8, 2016.

See Tex. R. App. P. 19 (addressing plenary power), 25.1(d) (listing among required contents of

notice of appeal “the date of the judgment or order appealed from”). Further, although the clerk’s

record has been filed in number 03-16-00232-CV, appellant has not made arrangements for the

clerk’s record to be filed in this appeal. Appellant is requested to make arrangements for the record

to be filed in this appeal and to submit a status report regarding this appeal. Further, appellant is

requested to address this Court’s jurisdiction over this appeal. A response regarding these matters

is requested by this Court on or before July 25, 2016. The failure to do so will result in the dismissal

of this appeal for want of prosecution. See Tex. R. App. P. 37.3(b).

                It is ordered July 12, 2016.



Before Justices Puryear, Goodwin, and Field



                                                   2